DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on June 2, 2022, amended claims 1, 3, 5, 8, 10-11 and 13, and new claim 14 are entered. Claims 1-14 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an elongate first body” and “a sample collection body” in claim 1.
The corresponding structure for “an elongate first body” is a handle as disclosed in the specification on Page 10, Lines 21-22. The corresponding structure for “a sample collection body” is a body that is attachable to the “elongate first body” in a resealable manner as disclosed in the specification on Page 10, Lines 16-18.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
“a releasable connection means” in claim 1
“a first interlocking means” in claim 1
“a second interlocking means” in claim 1
“snap locking means” in claim 1
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation “first snap locking means and second corresponding snap locking means” in the first line of the sixth wherein limitation section. There is a lack of clarity in what corresponding means. A lack of clarity arises because it is unclear as to which interlocking means it is referring to, whether it is the first, the second or both.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundkvist (US 20150230872 A1; cited by applicant).

With respect to Claim 1, Lundkvist discloses a self-sampling device (see paragraph 0046, Figs. 3A #2, “cell sampling device” and “self- collect”) for vaginal fluid from a vagina (see paragraph 0046, “self- collect a gynecological sample from a cervix location”) of a user, said self-sampling device (see paragraph 0046, Figs. 3A #2, “cell sampling device” and “self- collect”) comprising:
an elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) for insertion into the vagina of the user (Fig. 4, Panel 2), 
and a sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) for collecting a vaginal fluid sample from the user (Fig. 4, Panel 3 and Panel 4), 
wherein the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) is attachable to an inner end portion (Fig. 3B and Fig 4 Panel 2, it is on the portion that will be inserted) of the elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) by a releasable connection means (see paragraph 0062, “removable connected”),
wherein the elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) is configured such that it is operable by the user to collect a fluid sample from the vagina with the sample collection body attached to the elongate first body (Fig. 4), 
wherein said releasable connection means (see paragraph 0062, “removable connected”) comprises a first interlocking means (see paragraph 0062, Fig.3A-3J #16) provided on one of the elongate first body (see paragraph 0046, “shaft”, Fig. 3A-3J #4) and the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A-3J #6), and a second interlocking means (see paragraph 0062, Fig. 3A-3J #13) provided on the other one of the elongate first body (see paragraph 0046, “shaft”, Fig. 3A-3J #4) and the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A-3J #6),
wherein the first interlocking means (see paragraph 0062, Fig.3A-3J #16) is provided with a shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) defining a rotational axis transversal to a longitudinal axis of the elongate first body (Fig. 3B, depicts rotational movement), 
wherein the second interlocking means (see paragraph 0062, Fig. 3A-3J #13) comprises a first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) configured to receive the shaft upon connection of the first and second interlocking means for rotation of the sample collection body relative to the elongate first body about the rotational axis between a first position (Fig. 3A), in which the longitudinal axis of the sample collection body is aligned with the longitudinal axis of the elongate first body, and a second position (Fig. 3B) in which the longitudinal axis of the sample collection body is rotated about the rotational axis away from said first position a predetermined distance, 
wherein the first (see paragraph 0062, Fig.3A-3J #16) interlocking means are further provided with first snap-locking means (see paragraph 0062, #16a) and the second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are further provided with second (see paragraph 0062, Fig. 5A #16b) snap-locking means, wherein the first and second snap-locking means are configured to releasably engage each other when in the first position to prevent relative rotation between the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means when the first and second snap-locking means are engaged (see paragraph 0062), 
wherein the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are configured such that in said second position (Fig. 3B) the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are disengageable by movement of the shaft out of the first hole or recess in a predetermined disengagement direction (see paragraph 0062 and Fig. 4), and 
wherein the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are configured such that in said first position (Fig. 3A) the shaft is confined within said first hole or recess (see paragraph 0062).

With respect to Claim 2, Lundkvist discloses the self-sampling device of claim 1. Lundkvist further discloses said self-sampling device, 
wherein the shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) is provided at a first proximal portion (Fig. 3C and Fig. 3E, closer to the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16), 
wherein the first (see paragraph 0062, #16a) one of the corresponding snap-locking means is provided at a first distal portion (Fig. 3C and Fig. 3E, further from the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16).

With respect to Claim 3, Lundkvist discloses the self-sampling device of claim 2.  Lundkvist further discloses said self-sampling device, 
wherein the first proximal portion (Fig. 3C and Fig. 3E, closer to the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16) is adjacent to the elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) or sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) on which the first interlocking means is provided (see paragraph 0062, Fig.3A-3J #16), and 
wherein the first distal portion (Fig. 3C and Fig. 3E, further from the body of the device) is further away from the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) or elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) on which the first interlocking means (see paragraph 0062, Fig.3A-3J #16) is provided at the first proximal portion (Fig. 3C and Fig. 3E, closer to the body of the device).

With respect to Claim 4, Lundkvist discloses the self-sampling device of claim 1. Lundkvist further discloses said self-sampling device,
wherein the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) is laterally open (Fig. 3B) such that the shaft is moveable laterally out of the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) from said second position at disengagement (see paragraph 0062 and Fig. 4).

With respect to Claim 13, Lundkvist discloses a system (see paragraph 0044, “sampling system”) comprising a self-sampling device of claim 1 (see claim 1 for citations) and a sealable container (see paragraph 0044, “sealable unit”) for storing the sample collection body after use (see paragraph 0048, “store the sample collection element”).

With respect to claim 14, Lundkvist discloses a self-sampling device (see paragraph 0046, Figs. 3A #2, “cell sampling device” and “self- collect”) for vaginal fluid from a vagina (see paragraph 0046, “self- collect a gynecological sample from a cervix location”) of a user, said self-sampling device (see paragraph 0046, Figs. 3A #2, “cell sampling device” and “self- collect”) comprising:
an elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) for insertion into the vagina of the user (Fig. 4, Panel 2), 
and a sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) for collecting a vaginal fluid sample from the user (Fig. 4, Panel 3 and Panel 4), 
wherein the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A #6) is attachable to an inner end portion (Fig. 3B and Fig 4 Panel 2, it is on the portion that will be inserted) of the elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) by a releasable connection means (see paragraph 0062, “removable connected”),
wherein the elongate first body (see paragraph 0046, “shaft”, Fig. 3A #4) is configured such that it is operable by the user to collect a fluid sample from the vagina with the sample collection body attached to the elongate first body (Fig. 4), 
wherein said releasable connection means (see paragraph 0062, “removable connected”) comprises a first interlocking means (see paragraph 0062, Fig.3A-3J #16) provided on one of the elongate first body (see paragraph 0046, “shaft”, Fig. 3A-3J #4) and the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A-3J #6), and a second interlocking means (see paragraph 0062, Fig. 3A-3J #13) provided on the other one of the elongate first body (see paragraph 0046, “shaft”, Fig. 3A-3J #4) and the sample collection body (see paragraph 0047, “sample collection element”, Fig. 3A-3J #6),
wherein the first interlocking means (see paragraph 0062, Fig.3A-3J #16) is provided with a shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) defining a rotational axis transversal to a longitudinal axis of the elongate first body (Fig. 3B, depicts rotational movement), 
wherein the second interlocking means (see paragraph 0062, Fig. 3A-3J #13) comprises a first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) configured to receive the shaft upon connection of the first and second interlocking means for rotation of the sample collection body relative to the elongate first body about the rotational axis between a first position (Fig. 3A), in which the longitudinal axis of the sample collection body is aligned with the longitudinal axis of the elongate first body, and a second position (Fig. 3B) in which the longitudinal axis of the sample collection body is rotated about the rotational axis away from said first position a predetermined distance, 
wherein the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are further provided with first snap-locking means (see paragraph 0062, #16a) and second corresponding (see paragraph 0062, Fig. 5A #16b) snap-locking means configured to releasably engage each other when in the first position to prevent relative rotation between the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means when the first and second snap-locking means are engaged (see paragraph 0062), 
wherein the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are configured such that in said second position (Fig. 3B) the first (see paragraph 0062, Fig.3A-3J #16) and second (see paragraph 0062, Fig. 3A-3J #13) interlocking means are disengageable by movement of the shaft out of the first hole or recess in a predetermined disengagement direction (see paragraph 0062 and Fig. 4), and 
1183-P55US PNPAMwherein the shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) and the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) are configured such that in said first position (Fig. 3A), the sample collection body is prevented from disengaging from the inner end portion of the elongate first body (Figs. 3A, 3G and 3H, paragraph 0062, structure prevents disengaging from the shaft).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundkvist (US 20150230872 A1; cited by applicant) as applied to claim 1 above in view of Giddings (US 20120310113 A1; cited by applicant).

With respect to Claim 5, Lundkvist discloses the self-sampling device of claim 1. Lundkvist further discloses said self-sampling device,
wherein said first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) of the second interlocking means (see paragraph 0062, Fig. 3A-3J #13) is laterally open for receiving the shaft (Fig. 3A and Fig. 3C).
Lundkvist however does not disclose a first interlocking means with a forked body and shanks, a shaft that extends from a shank across an intermediate space or a second interlocking means with an elongate stem.
Giddlings teaches a similar biological sample collection device (see paragraph 0052, Figs. 1-6 #60, “biological sample collection wand”) which comprises a first body (see paragraph 0052, Figs. 1-6 #20, “handle”), a sample collection body (see paragraph 0052, Figs. 1-6 #30, “sample collector”), a first interlocking means (see paragraph 0052, Fig. 4B #26, “handle locking portion”), a shaft (see paragraph 0052, Figs. 1-6 #40, “handle receiver”) and a second interlocking means (see paragraph 0052, Fig. 4B #28, “handle locking detent”), 
wherein the first interlocking means (see paragraph 0052, Fig. 4B #26, “handle locking portion”) comprises a forked body (Fig. 1B, forked area) comprising opposite shanks (Fig. 3A, two hooks where the handle connects) together defining an intermediate space extending along the longitudinal axis of the elongate first body (Figs. 2B and 3A, an intermediate space is created where the handle will connect to the collector), 
wherein said shaft (see paragraph 0052, Figs. 1-6 #40, “handle receiver”) extends from one shanks to the other across said intermediate space (Fig. 3A, shaft connects two sides of the hooks across the intermediate space), and
wherein the second interlocking means (see paragraph 0052, Fig. 4B #28, “handle locking detent”) comprises an elongate stem (see paragraph 0052, Fig. 4B, a receiver protrusion will engage with the handle locking detent) adapted to fit in the intermediate space between shanks (Figs. 2B and 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the sampling device as disclosed by Lundkvist such a first interlocking means with a forked body and shanks, a second interlocking means with an elgonate stem and a shaft that extends across an intermediate space as taught by Giddlings because this would have resulted in the predictable result of improving the strength of attachment of a handle body to a sample collection body (Giddlings, see paragraph 0052 and 0053).

With respect to Claim 6, Lundkvist and Giddlings teach the self-sampling device of claim 5. Lundkvist further teaches said self-sampling device,
wherein the shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) is provided at a first proximal portion (Fig. 3C and Fig. 3E, closer to the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16), 
wherein the first (see paragraph 0062, #16a) one of the corresponding snap-locking means is provided at a first distal portion (Fig. 3C and Fig. 3E, further from the body of the device) of the first interlocking means (see paragraph 0062, Fig.3A-3J #16).

With respect to Claim 7, Lundkvist and Giddlings teach the self-sampling device of claim 5. Lundkvist further teaches said self-sampling device,
wherein the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) is laterally (Fig. 3B) open in a direction along the length of the second interlocking means (see paragraph 0062, Fig. 3A-3J #13).

With respect to Claim 8, Lundkvist and Giddlings teach the self-sampling device of claim 7. Lundkvist further teaches said self-sampling device,
wherein the shaft (see paragraph 0062, defined to be between element #16, “shaft extension”, Fig. 3C) is mainly cylindrical (Fig. 3G) with at least one recessed portion along the length of the shaft (Fig. 3E), and 
wherein the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) has a cross sectional shape with a circular mid portion corresponding to a main diameter of the shaft (see paragraph 0059, Fig. 3H), the main diameter being defined as a diameter of the shaft without regard to the at least one recessed portion (see paragraph 0059, the shaft is cylindrical and corresponds to the sample collection body which attaches to the shaft), and
wherein said circular mid portion opens laterally outwards in the form of a passage with a smallest width less than the diameter of the shaft (see paragraph 0059, Fig. 3I), and 
wherein the recessed portion of the shaft defines a projected profile of the shaft in a plane through the longitudinal axis of the shaft, said projected profile being smaller than the passage such that the shaft is movable through the passage from said second position (Fig. 3I).

With respect to Claim 9, Lundkvist and Giddlings teach the self-sampling device of claim 8. Lundkvist further teaches said self-sampling device,
wherein the passage widens outwardly away from the circular mid portion (see paragraph 0059, Fig. 3I).

With respect to Claim 10, Lundkvist and Giddlings teach the self-sampling device of claim 7. Lundkvist further teaches said self-sampling device,
wherein the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”)  comprises an auxiliary recessed portion (see paragraph 0060, Fig. #9, “raised portion”) extending inwards from the circular mid portion (see paragraph 0059) along the length of the second interlocking means (see paragraph 0062, Fig. 3A-3J #13), away from the passage and partly towards the second snap- locking means (Fig. 3B), the width of the auxiliary recessed portion being less than the diameter of the circular mid portion (Fig. 3H).

With respect to Claim 11, Lundkvist and Giddlings teach the self-sampling device of claim 7. Lundkvist further teaches said self-sampling device with the first and second snap locking means (see paragraph 0062, #16a and see paragraph 0062, Fig. 5A #16b) provided on the collecting element extension. 
Lundkvist does not teach that the first and second snap locking means are provided in the interface between stem and shanks.
Giddlings teaches an interface (Figs. 2B and 3A, an intermediate space is created where the handle will connect to the collector) between stem (see paragraph 0052, Fig. 4B, a receiver protrusion will engage with the handle locking detent) and shanks (Fig. 3A, two hooks where the handle connects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the first and second snap locking means taught by Lundkvist in the interface between stem and shanks as taught by Giddlings because it would result in the predictable result of attaching the sample collection body to the handle to reduce discomfort to the sample cell provider (Giddlings, see paragraph 0067).

With respect to Claim 12, Lundkvist and Giddlings teach the self-sampling device of claim 11. Lundkvist further teaches said self-sampling device with first snap locking means (see paragraph 0062, #16a) and second snap locking means (see paragraph 0062, Fig. 5A #16b) are provided on the collecting element extension. 
Lundkvist does not teach that the first snap locking means are provided in the on the shanks, at least one recess of the second snap-locking means is provided in the stem or forwardly chamfered portions. 
Giddlings teaches shanks (Fig. 3A, two hooks where the handle connects) and a stem (see paragraph 0052, Fig. 4B, a receiver protrusion will engage with the handle locking detent). Giddlings also teaches forwardly chamfered portions (Fig. 4B, for example the semi-circle indent) oriented for the stem to gradually push the protrusions apart upon insertion of the stem between the chamfered portions (Fig. 4B and Fig. 2B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the first snap locking means and second locking means as taught by Lundkvist on the shank and stem respectively as taught by Giddlings because it would have resulted in the predictable result of attaching the sample collection body to the handle in two different ways to increase strength of attachment to reduce discomfort to the sample cell provider (Giddlings, see paragraph 0067).

Response to Arguments
Applicant’s arguments, filed June 2, 2022, with respect to the specification, claims and 112(b) have been fully considered and are persuasive.  The objections of the specification and claims has been withdrawn and the rejections of claims 1-13 under 112(b) has been withdrawn.
Applicant's arguments filed June 2,2022 have been fully considered but they are not persuasive in regards to the rejection of claims 1-4 and 13 under 35 U.S.C 102 and in regards to the rejection of claims 5-12 under 35 U.S.C 103. 
Applicant argues that Lundkvist does not disclose first and second interlocking means configured such that in a first position a shaft is confined within a first hole or recess. Examiner respectfully disagrees as [0062] of Lundkvist discloses the shaft is removable connected to the sample connecting element and “one of ordinary skill in the art will appreciate the various configurations may be employed to facilitate the removable connection of the sample collecting element to the shaft”. Looking at Fig. 3A-3J, Examiner reasons that the first interlocking means (Fig. 3A-3J #16), the second interlocking means (Fig. 3A-3J #13) and the first hole or recess (see paragraph 0062, Fig. 3H and 3I #15, “protrusions”) are configured in a way that the shaft is confined, thus non-removable, at a given point. Referring to Figs. 3A, 3G and 3H, it is prevented from disengaging which meets the claim limitations.
In response to applicant's arguments at p. 14 of the Reply that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “confine the cylindrical protrusions within said arc-shaped protrusions”; “the shaft cannot disengage and leave the first hole or recess when in the first position”; “[o]nly in the second position … can the shaft be moved out of the first hole or recess”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The term “confined” only occurs three times in Applicant’s specification. None of the three uses of “confined” require the interpretation argued by Applicant.  The broadest reasonable interpretation standard is commonly accompanied by the additional qualifier “consistent with the specification.”  In re Morris, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  The Federal Circuit explained this qualifier as a further explanation of a “reasonable” interpretation.  Id. at 1027-28.  That is, an interpretation that is consistent with the specification is also considered an interpretation that does not “ignore any interpretative guidance afforded by applicant’s written description.”  Id.  Accordingly, the threshold or test to determine whether the interpretation taken by the examiner is reasonable, is to ask whether or not the interpretation is consistent with the Applicant's specification.  An interpretation that contradicts Applicant’s specification may be said to be inconsistent with Applicant's specification.  
The interpretation of “confined” taken in examining the claims of the instant application are reasonable, in view of the broadest reasonable interpretation standard, because they are consistent with, and do not contradict, Applicant’s specification.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features as taught by Giddlings to the sampling device as disclosed by Lundkvist because this would have resulted in the predictable result of improving the strength of attachment of a handle body to a sample collection body (Giddlings, see paragraph 0052-0053).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791